Jenkins, P. J.
In accordance with the answer returned by the Supreme Court to the one controlling question involved in these cases, as certified to it by this court (166 Ga. 680, 144 S. E. 269), the trial court erred in refusing to grant the motion for a new trial made by the plaintiff in the court below. The grant of a new trial to the plaintiff, under its motion, in accordance with the rulings of the Supreme Court, being controlling, the writ of error sued out by the defendant in the court below is dismissed.

Judgment reversed in No. 18177. Write of error dismissed in No. 18176.


Stephens and Bell, JJ., concur.